PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/864,027
Filing Date: 8 Jan 2018
Appellant(s): Miele & Cie. KG



__________________
Erik R. Swanson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/2/2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-11, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie (US 2520942 A) in view of Davidshofer et al. (US 20150082570 A1), hereinafter Leslie and Davidshofer, respectively.
Regarding claim 1 (Previously Presented),
Leslie teaches a floor nozzle [Fig 1-6, the figures show a vacuum cleaner nozzle/head] for a vacuum cleaner [Col 1, line 1-4], the floor nozzle comprising: 
a housing [11] including a sole plate [10, 45, & 50-54 form a sole plate] which faces a floor surface when in a working position [Fig 2 & 5, the nozzle faces a floor in a working position], the sole plate including a rear portion [Fig 6, 54 to the end of 10 opposite 52 forms a rear portion, a front portion [Fig 6, 52 to 13 forms a front portion, and lateral portions [45 are lateral portions that also overlap the front and rear portions], the sole plate having provided therein a suction opening [13], the suction opening being surrounded by the rear portion of the sole plate, the front portion of the sole plate, and the lateral portions of the sole plate [Fig 4 & 6], 
wherein the rear portion and the lateral portions of the sole plate are deformable [Fig 2 & 4-5, Col 3, line 34-44; the rear and lateral portions of the sole plate can be adjusted (i.e. deformed) from a neutral position by 48],
wherein the lateral portions of the sole plate each comprise…segments [45] and…V-shaped…hinges [Fig 2 & Figure 1 of this office action; Col 3, line 34-38; 45 have hinges at 46 connecting 45 to 10; the hinges at 46 in Fig 2 are V-shaped (see Figure 1 of this Examiner's Answer below)], each of the V-shaped…hinges pivotably connecting adjacent portions together. [Fig 2; the hinges at 46 connect 45 to 10].

    PNG
    media_image2.png
    538
    747
    media_image2.png
    Greyscale

Figure 1
Leslie may not explicitly disclose wherein the lateral portions of the sole plate each comprise multiple segments and multiple V-shaped elastomer hinges, each of the V-shaped elastomer hinges pivotably connecting adjacent ones of the segments to one another.
However Davidshofer teaches a sole plate [Fig 9; 102] useable with a vacuum [¶32]; wherein the lateral portions [Fig 9; the portions to each side of 130 are the lateral portions] of the sole plate each comprise multiple segments [Fig 9; 136 & 900] and multiple elastomer hinges [Fig 9; ¶58; between 136 & 900 and 900 & 130 are resilient members pivotally connecting each of the segments], each of the elastomer hinges pivotably connecting adjacent ones of the segments to one another [Fig 9; ¶58; the resilient hinges between 136, 900, & 130 connect the adjacent segments and central portion].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral portions and hinges as disclosed by Leslie to have the lateral portions of the sole plate each comprise multiple segments and multiple V-shaped hinges, each of the V-shaped hinges pivotably connecting adjacent ones of the segments to one another as disclosed by Davidshofer to provide more segments at the lateral portions of Leslie to make the dome created by the segments of Leslie have a larger range of movement to accommodate more varieties of carpets [Col 3, line 70 – Col 4, line 5 describing the dome; & Col 5, line 34-41 describing changing the dome to accommodate different carpets/surfaces]. 
Further Davidshofer teaches that the resilient member [Fig 9; ¶58] is an elastomer hinge [¶58 states that the resilient members can be like springs and in ¶38 134 is a hinge portion between adjacent segments that is make of elastomer].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinges as disclosed by Leslie to be elastomer as disclosed by Davidshofer.  Pursuant of MPEP 2144.04-III, one of ordinary skill in the art would have been motivated to make this modification to automate function of the bolts 48 of Leslie to enable lateral segments to automatically deform downward under the suction to create the dome shape of Leslie to match the carpet or surface to be cleaned without having to adjusting the bolts (Col 3, line 70-Col 4, line 5 & Col 5, line 34-41) and allows the vacuum nozzle to match different carpets or surfaces without having to adjust the bolts [Davidshofer:  ¶38-¶39, the elastomer when used as a hinge can deform downward under a downward force (i.e. foot or suction force) and return to a neutral position when the force is no longer applied].

New Grounds of Rejection
Not applicable.

Withdrawn Rejections
Not applicable.

Response to Argument
Regarding Ground 1
The Appellant claims that Davidshofer is not analogous art to the claimed invention.
Argument:  The Appellant states that Davidshofer is neither from the same field of endeavor as the claimed invention nor reasonably pertinent to the problem faced by the inventor. The Appellant further states that Davidshofer concerns a floor mop and floor mops are an entirely different field from that of the claimed invention--vacuum cleaners, which, in contrast, use suction to pick up dust. While Davidshofer mentions that “a vacuum system...may be added’” to the described mop, it provides no other disclosure pertaining to vacuum cleaners and is otherwise wholly focused on a floor mop. Nor is Davidshofer reasonably pertinent to the problem faced by the inventor-—achieving optimum cleaning of a surface through adaptability of the vacuum cleaner floor nozzle to the surface. See page 6, line 10 – page 7, line 7 of the filed appeal briefExaminer’s Response:  In response to applicant's argument that Davidshofer is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Davidshofer is in the same field of endeavor as it is in the field of vacuums as Davidshofer discloses using the sole plate with vacuum cleaners, see ¶32. Additionally, disclosure of bodily incorporation is not required by the references to be obvious, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art (MPEP 2145-III). In the instant case, Davidshofer is not required to show how a vacuum system would be combined with its structure, but that a person having ordinary skill in the art would consider Davidshofer's structure in combination with a vacuum system. Davidshofer states "… a vacuum system (i.e., a vacuum suction fan and motor, and associated dirt receptacle), may be added to the mop 100. An example of such a system is shown, in conjunction with an optional steam generator, in U.S. Pat. No. 6,571,421, which is incorporated herein by reference. Other variations and modifications will be apparent to persons of ordinary skill in the art in view of the present disclosure." (¶32 of Davidshofer). Therefore Davidshofer clearly states that the structure can be combined with a vacuum system and would be known to those of ordinary skill in the art that Davidshofer is in the same field of endeavor. Davidshofer is also reasonably pertinent to the problem faced by inventor. Specifically in combination with the nozzle of Leslie as the lateral portions of Leslie's sole plate are deformable segments with hinges in-between and Davidshofer's sole plate's lateral portions are deformable segments with hinges in-between, see the above rejection of claim 1 for more details. As such the Appellant's arguments are not persuasive.
Regarding Ground 2
The Appellant claims the combination of Leslie and Davidshofer fails to teach or suggest features of the claimed invention.
Argument:  The Appellant claims the wing plates 45 of Leslie are not lateral portions of the sole plate 10 of Leslie, but are separate plates secured to the underside of 10 used to elevate 10. See page 7, line 20 – page 8, line 2 of the filed appeal brief.Examiners Response:  The wing plates 45 of Leslie are lateral portions of the sole plate 10 as they include a portion of the suction inlet 13. Specifically 62 & 63 on 45 allowing dirt to be drawn into 13 by the front section 60 of the head (i.e. nozzle), see Col 4, line 30-31 & Col 4, line 56-62. As such the Appellant's arguments are not persuasive.
Argument:  The Appellant claims that Leslie does not disclose the shape of the hinge but only indicates that 45 are hingely secured along their inner edge 46 to the underside of 10. Implying that no hinge is disclosed since not specific reference number is given to a hinge in the figures or the description. The Appellant further states that Leslie does not show a V-shaped hinge and that the Examiner's indication of the space between 46 and 10 is just a dark space that does not indicate a hinge shape. See page 8, line 2 – page 8, line 6 of the filed appeal brief.Examiners Response:  Leslie states in Col 3, line 34-44, "The base plate 10 is elevated from the surface to be cleaned by the wing plates 45 which are hingedly secured along their inner edge 46 to the under side of the base plate 10 by any suitable means, such as the bolts 41 which pivotally hold the inner edge of the wing plates 45 to the base plate 10, and are adjustably held in a set inclined position by the bolts 48. The inclination of the wings may thus be adjusted by the extent of the depth of the bolts 48 which force the outer edge of the wings away from the base 10." If 45 are hingely secured to 10, then there are some form of hinge. Therefore Leslie discloses hinges. The Appellant claims that no indication of shape of the hinge is given however the figures of a disclosure are used to inform the invention structure including shape as would be understood by a person having ordinary skill in the art. Specifically MPEP 2125-I states, "When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art." The dark space between 46 and 10 is where the hinges are and the dark space has a V-shape, therefore it is suggested to a person having ordinary skill in the art that the hinges are V-shaped since the hinges would be in that space between 46 & 10. As such the Appellant's arguments are not persuasive.
Regarding Ground 3
The Appellant claims that a person of ordinary skill in the art would not have been motivated to make the combination, nor would arrive at the claimed invention.
Argument:  The Appellant claims the teaching of Davidshofer of multiple lateral segments to Leslie's single lateral segment would not benefit Leslie's "principal object of…provision of a vacuum cleaner head that glides easily over a thick nap surface." See Leslie, col. 1, lines 16-18. The Appellant claims that the Leslie achieves this through using 45 to elevate 10 and that adding multiple segments would not enhance the gliding. The Appellant further claims that this might reduce glide and would unnecessarily complicate Leslie's device. See page 9, line 11 – page 10, line 7 of the filed appeal brief.Examiners Response:  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references since Davidshofer would not provide any benefit to the principal object of Leslie, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Leslie's invention has a vacuum sole plate with deformable portions to create a dome shape which pulls the carpet up to spread the nap to increase dirt removal with the deformable portions being manually adjusted to match different carpet types. Davidshofer teaches an automatically adjusting deformable portions of a sole place useable with a vacuum cleaner per ¶32 of Davidshofer. Therefore one of ordinary skill in the art would look to Davidshofer to have the deformable portions of Leslie be automatically adjustable to different types of carpet thereby reducing the time it takes to manually adjust the deformable portions, as will be described in more detail below.Leslie has multiple principle objects. Other principle objects include the following, "Another object is the provision of a vacuum cleaner head with a dome-shaped under surface outlined by depending ribs and terminating in a suction throat that lifts the rug or carpet into a complementary shape as the head is drawn thereover for the purpose of opening the nap. Another object is the provision of a throat in the vacuum head bounded on one side with a comb having arcuately shaped teeth forming slots angularly disposed to transverse planes of the throat, the slots on one side of the center of the throat being disposed in one direction and on the other side in the other direction. Another object is the provision of a vacuum cleaner head with a dome-shaped under surface outlined by spaced depending ribs and divided into two sections by A comb, one section having a suction throat and the other section being connected to the throat between the teeth of the comb when a rug is held by suction up against the dome." See Leslie Col 1, lines 30-50. If the only object of Leslie's invention was to glide easily over a thick nap then adding a comb of ribs is counter to that as that would reduce the gliding of the vacuum head. Leslie discloses a vacuum head that glides and cleans. To accomplish that a dome shape is created by the vacuum head with 45 being inclined downwardly via bolts 48, see Leslie Col 3, line 34-44 & Fig 2 & 4-5, in conjunction with the varying heights of the base plate 10's structure, see Fig 6 of Leslie. This structure pulls the rug/carpet up into the vacuum head and into the ribs/comb 56 with the highest portion of the domed rug/carpet being directly under 13, see Leslie Col 3, line 70 – Col 4, line 13. This configuration opens the rug/carpet and creates separation between the rub/carpet's strands which then the comb 56 agitates both of which increase the amount of dirt and debris that is sucked up by the vacuum head, see Leslie Col 4, line 37-53. The wings 45 can be adjusted downward if the nap is heavy and long or 45 can be adjusted up if the nap is short to adjust the dome to the best position to provide the highest degree cleaning efficiency, see Leslie Col 5, lines 33-42 & Col 5, line 55-59. Davidshofer teaches multiple segments on the lateral portions of a sole plate that can be deformed downward. By adding the additional segments to Leslie's lateral portions it would increases the range of domes shapes that can be created by providing the ability to have a more gradual slope of the dome curve. This increased the vacuum head's capacity to adapt to different rugs/carpets which increased the vacuum head's cleaning capacity. For these reasons a person having ordinary skill in the art would be motivated to combine Leslie in view of Davidshofer as discussed above. As such the Appellant's arguments are not persuasive.
Argument:  The Appellant claims the addition of multiple segments would not increase the range of movement of the lateral portions (i.e. 45) and claims that 45 already proved at least as great of a range of motion as multiple segments by appropriate adjustment of the bolts 48. The Appellant claims the modification would complicate the simple arrangement of 45, 48, & the hinges between 45 and 10. See page 10, line 8 – page 10, line 14 of the filed appeal brief.Examiners Response:  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The reasons for combining Leslie and Davidshofer to modify the lateral segments of Leslie to have multiple lateral segments on each side as stated previously in the preceding Examiner's Response apply, see above. As such the Appellant's arguments are not persuasive.
Argument:  The Appellant claims the combination of Davidshofer's elastomer hinges to the multiple lateral segments of Leslie in view of Davidshofer as combined per the reasons stated above. The Appellant states automating the adjustment of the wings 45 as proposed in previous rejections, see February 16, 2022 Office Action and the above rejection, would reduce the "principle object…provision of a vacuum cleaner head that glides easily over a thick nap surface.". See page 10, line 15 – page 10, line 27 of the filed appeal brief.Examiners Response:  As stated previously state, Leslie has multiple principle objects beyond just gliding. Specifically lifting the rug/carpet into a dome to open the nap to increase cleaning efficiency, as stated previously. By combining the elastomer hinges to the lateral segments of Leslie would automate the adjustment of 45 via 48 (see Leslie Col 3, lines 41-44 & Col 5, lines 33-43), pursuant of MPEP 2144.04-III, by having the wings deform downward under the downward force of the suction and then return to an undeformed or neutral position when the downward force is no longer applied, see Davidshofer ¶38-¶39, without the steps of stopping the vacuum and using a wrench to adjust wings 45, moving to a new rug/carpet requiring a different angle of inclination of 45, and then starting the vacuum again. With the use of the elastomer hinges, the vacuum head of only needs to be lifted off of a rug/carpet and then placed down on a different rug/carpet and 45 will adjust accordingly while returning to an undeformed position when the vacuum head is not placed on a surface to be cleaned or when the vacuum is off. The time required to clean is reduced as the downtime to adjust 45 via bolts 48 is removed. For these reasons a person having ordinary skill in the art would be motivated to combine Leslie in view of Davidshofer as discussed above. As such the Appellant's arguments are not persuasive.
Argument:  The Appellant claims the neither Leslie or Davidshofer, or their combination, provide or recognize advantages realized by the Appellant's claimed invention. Specifically, the claimed invention provides an adaptable vacuum floor nozzle with multiple segments connected by multiple V- shaped elastomer hinges that enable the segments to pivot relative to one another about respective axes such that the segments are suspended and can easily adapted to the underlying surface. Due to the V-shaped configuration of the elastomer hinges, the pivot axes extending between the individual segments are located close to the sole plate, enabling an efficient restoring force to return the segments to the neutral position. See page 10, line 28 – page 11, line 3 of the filed appeal brief.Examiners Response:  This argument is not persuasive in view of the proceeding arguments and reason for combining Leslie and Davidshofer. As such the Appellant's arguments are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723
                                                                                                                                                                                                        /PATRICK D MAINES/Primary Examiner, OPQA    
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.